Citation Nr: 0119539	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  97-01 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of  entitlement to service connection for a 
psychiatric disorder, and, if so, entitlement to service 
connection.  

2.  Entitlement to an evaluation in excess of 20 percent for 
rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1951 to January 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) regional office (RO) in St. Petersburg, Florida.  

The Board herein reopens the claim of service connection for 
a psychiatric disorder.  

The reopened claim of service connection for a psychiatric 
disorder and the claim for an evaluation in excess of 20 
percent for rheumatoid arthritis will be addressed in the 
Remand section of this decision.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
psychiatric disorder in a September 1954 rating decision and 
notified the appellant of the denial and her appeal rights in 
a letter dated October 6, 1954.  The appellant did not 
appeal.

2.  With respect to the claim to reopen the previously denied 
claim of service connection for a psychiatric disorder, all 
available relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The new evidence submitted after the September 1954 
rating decision that denied service connection for a 
psychiatric disorder bears directly and substantially upon 
the claim, is neither cumulative nor redundant, and must be 
considered to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1954 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302(a) 
(2000).

2.  New and material evidence has been submitted to reopen 
the previously denied claim of entitlement to service 
connection for a psychiatric disorder.  38 U.S.C.A. § 5108 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156(a) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records indicated that the appellant 
complained of nervousness and tension soon after entry.  In 
June 1952, a service examiner rendered a diagnosis of anxiety 
reaction.  Nonetheless, the January 1954 separation 
examination showed a normal psychiatric clinical evaluation 
and a post-service VA examination was silent as to any 
psychiatric disorder.  

The RO denied service connection for a psychiatric disorder, 
which it termed anxiety reaction, in a September 1954 rating 
decision.  It notified the appellant of that determination by 
letter dated October 6, 1954, which also informed her of her 
right to appeal that decision by filing a notice of 
disagreement with VA within one year of the date on the 
notification letter.

Additional evidence received since the September 1954 rating 
decision includes, in part, the following:

? VA clinical records in May 1955 included a diagnosis of 
psychoneurosis.  

? A private physician wrote in a May 1979 letter that the 
appellant appeared emotionally unstable.  

? VA clinical records from September 1991 to October 1992 
showed findings of depression, anxiety, and dysthymia.  

? VA examination in October 1992 revealed a diagnosis of 
adjustment disorder with depressed mood.  

? VA clinical records from April 1993 to August 1999 
noted adjustment disorder, mood disorder, anxiety, and 
depression.  


II.  Application of the Law to the Facts

A.  Finality

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2000).  A claimant has one year from notification 
of a decision of the agency of original jurisdiction to file 
a notice of disagreement (NOD) with the decision, and the 
decision becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).

The appellant was notified of the denial of her claim for 
service connection of a psychiatric disorder by letter dated 
October 6, 1954.  She did not file a notice of disagreement 
within a year, and that denial became final.


B.  Claim to Reopen

VA has a duty to assist the appellant in the development of 
evidence necessary to substantiate the claim.  Recently 
enacted legislation eliminated the well-grounded-claim 
requirement and revised VA's obligation to assist the 
appellant.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (effective 
November 9, 2000); compare  38 U.S.C.A. § 5107 (West 1991) 
(setting forth duty-to-assist requirements effective prior to 
November 9, 2000).  Under these requirements, which are more 
beneficial to the appellant, VA must: provide the claimant 
with application forms and notify her of an incomplete 
application; provide the claimant with notice of required 
information and evidence necessary to substantiate the claim; 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim; make every 
reasonable effort to obtain relevant records (including 
private, VA, and other Federal agency records) that are 
adequately identified; and, in appropriate cases, provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A).  

In this case, the appellant filed her claim leading to this 
appeal in July 1992, thereby completing an application for 
benefits.  The duty to assist obligates VA to provide her 
with notice of required information and evidence necessary to 
substantiate the claim.  The RO has sent to the appellant 
various letters over the course of this claim, including in 
October 1992, January 1993, November 1993, and December 1993, 
and in April, July, and October 2000, informing her of the 
evidence necessary to substantiate the claim.  The RO also 
sent to the appellant a June 1993 statement of the case and 
October 1994, June 1996, and March 1997 supplemental 
statements of the case concerning the psychiatric issue, 
which together included a thorough discussion of the evidence 
needed to substantiate the claim.  Through the development 
letters and the statement and supplemental statements of the 
case, the RO informed the appellant of the evidence necessary 
to substantiate the claim.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim, 
and make every reasonable effort to obtain relevant private, 
VA, and other Federal agency records that are adequately 
identified.  In her various statements, the appellant 
identified the VA Medical Center in West Palm Beach, Florida 
as the source of treatment for her psychiatric disability.  
Records from that facility have been obtained and are 
associated with the record for the period since 1992.  In 
November 1992, the RO asked the National Personnel Records 
Center to provide any further information in its possession, 
but it indicated that it had already provided all applicable 
service medical records.  In addition, in 1996 the RO 
provided the appellant with an extension in the normal time 
allowed for submission of additional evidence in response to 
a supplemental statement of the case.  Also, the RO afforded 
the appellant hearings in September 1994 and March 1996, and 
the Board in July 1999 remanded this appeal so that the 
appellant could testify at a travel board hearing as she had 
requested.  That hearing was scheduled for January 2001, but 
she did not report as scheduled.  The Board determines that 
the RO has made every reasonable effort to obtain relevant 
records that have been adequately identified.  

Based on this information, the Board finds that, insofar as 
the application to reopen the previously denied psychiatric-
disorder claim, VA has satisfied its duty to assist the 
appellant in the development of evidence necessary to 
substantiate the claim.

The appellant here seeks to reopen her claim of entitlement 
to service connection for a psychiatric disorder.  In order 
to reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.  

38 C.F.R. § 3.156(a) (2000).  The newly presented evidence 
need not be probative of all the elements required to award 
the claim, but only as to each element that was a specified 
basis for the last disallowance.  Evans (Samuel) v. Brown, 9 
Vet. App. 273, 284 (1996).  The prior evidence of record is 
vitally important in determining whether evidence is new for 
purposes of deciding whether to reopen a claim.  Id.  Whether 
new and material evidence is submitted is a jurisdictional 
test - if such evidence is not submitted, then the claim 
cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  

In the September 1954 rating decision, the RO denied the 
claim because the record did not show a psychiatric disorder.  
The service medical records noted depression and anxiety, but 
the service separation examination in January 1954 and the VA 
examination in September 1954 were silent as to any current 
psychiatric disorder.  The additional evidence received into 
the record after September 1954, though, indicates that the 
appellant been diagnosed with and received treatment for 
depressive, adjustment, mood, and anxiety disorders.  The VA 
clinical records in May 1955 showed psychoneurosis; the VA 
clinical records from September 1991 to October 1992 showed 
depression, anxiety, and dysthymia; the VA examination in 
October 1992 revealed adjustment disorder with depressed 
mood; and the VA clinical records from April 1993 to August 
1999 noted adjustment disorder, mood disorder, anxiety, and 
depression.  These findings represent medical evidence 
attesting to a current psychiatric disorder, the lack of 
which was a factor cited by the RO in its September 1954 
denial of the claim.  As this new evidence is probative as to 
the specified basis for the last disallowance, it constitutes 
new and material evidence to reopen the claim.  See Evans, 9 
Vet. App. at 284.  

New evidence can be material if it provides a more complete 
picture of the circumstances surrounding the origin of an 
injury or disability, even if it is unlikely to convince VA 
to alter a previous decision.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  See Fossie v. West, 12 Vet. App. 1, 4 
(1998).  In this case, the record contains new evidence (the 
VA examinations and clinical records) that was not before the 
RO in September 1954, which probatively addresses the reasons 
for the earlier denial.  As the record contains new and 
material evidence, the claim of service connection for a 
psychiatric disorder is reopened and will be addressed in the 
Remand section of this decision.  


ORDER

The claim of service connection for a psychiatric disorder is 
reopened, and, to that extent, the appeal is allowed.   


REMAND

The appellant contends that VA should grant her reopened 
claim of service connection for a psychiatric disorder.  
During the pendency of this appeal, though, the law has 
undergone significant change.  The VCAA redefined VA's duty 
to assist, enhanced its duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and eliminated the well-grounded-claim 
requirement.  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before that date 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the changes brought about by the VCAA, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  In part, the 
VCAA requires that VA  provide a medical examination or 
opinion when necessary to make a decision on the claim.  An 
examination or opinion is "necessary" when the record (1) 
contains competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; and (2) 
indicates by lay or medical evidence that the disability or 
symptoms may be associated with service; but (3) does not 
contain sufficient medical evidence to make a decision on the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2098 (2000) (to be codified at 38 U.S.C.A. § 5103A).  Here, 
the evidence includes VA clinical records noting depressive, 
mood, adjustment, and anxiety disorders.  The appellant 
contends that these findings are related to service, and in 
some VA clinical records the examiners commented that the 
symptoms or disorders are related to the appellant's current 
medical problems, one of which, rheumatoid arthritis, is 
service connected.  However, the record does not contain a VA 
examination to fully address these allegations.  Therefore, 
an examination is necessary.  

With respect to the claim for an evaluation in excess of 20 
percent for rheumatoid arthritis, the appellant argues that 
her symptomatology is explained as residual of the rheumatoid 
arthritis disability.  VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and make every reasonable effort to 
obtain relevant records (including private, VA, and other 
Federal agency records) that are adequately identified.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5103, 
5103A).  In this case, the June 2000 VA orthopedic 
examination noted that the appellant lived in a mobile home.  
However, the record includes a contract dated in March 2000 
between the appellant and a retirement center, or assisted-
living facility, in which the facility agreed to provide 
services for an indefinite period.  The record does not 
include any records relevant to the appellant and her care at 
that facility during and after March 2000, nor does it 
include any indication that the RO attempted to obtain such 
records.  The claim will be remanded so that an attempt can 
be made to obtain any such records.  

VA must also, in appropriate cases, provide a medical 
examination or opinion when necessary to make a decision on 
the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2098 (2000) (to be codified at 38 U.S.C.A. § 5103A).  
The appellant underwent a VA examination in June 2000, where 
she complained of generalized joint pain most significantly 
affecting the spine, sacroiliac joint, hips, left foot, and 
right shoulder, which prevented normal everyday activities.  
She further complained of frequent episodes of uncontrollable 
muscle jerking and twitching due to pain.  VA clinical 
records from 1992 to 2000 indicated that the appellant a 
variety of other diagnoses, including residuals of a 
fractured right tibia and amebiasis (both of which are 
service connected) and acquired adrenocortical insufficiency, 
hypoglycemia, hypothyroidism, aphakia, deep vein thrombosis 
of the left lower extremity, bilateral hearing loss and 
tinnitus, and temporomandibular joint disorder (all of which 
have been adjudged nonservice-connected disabilities).  Also 
shown was Addison's disease and osteoporosis.  

The VA examiner in June 2000 apparently simply accepted 
another examiner's conclusion that the appellant's diffuse 
musculoskeletal pain was due to polyglandular autoimmune 
syndrome and not her service-connected rheumatoid arthritis.  
Moreover, the complex medical picture requires an assessment 
as to which, if any, symptoms are attributable to rheumatoid 
arthritis and which are due to other disorders.  Finally, 
with respect to those areas affected by rheumatoid arthritis, 
there must be an assessment of whether there is any 
functional loss due to pain on motion of the affected joints.  
The June 2000 VA examination does not provide this 
information and on remand a new examination is required.  

Although the Board has reviewed the claims file and 
ascertained specific assistance that must be rendered to 
comply with the VCAA, it remains the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

Accordingly, this case is REMANDED for the following:

1.  In undertaking the development herein, 
the RO must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

2.  Ask the appellant to supply the names 
and addresses of any individuals or 
treatment facilities that have treated 
her for a psychiatric disorder and 
rheumatoid arthritis since August 1999, 
and the dates of such treatment.  Secure 
an appropriate release, if necessary, in 
order to obtain complete clinical records 
of such treatment and associate them with 
the claims file.  

3.  Obtain from the private assisted-
living facility identified in the March 
2000 contract (1) information as to the 
length of the appellant's residence in 
that facility; and (2) any documents 
pertaining to the appellant's medical 
treatment while at that facility.  Secure 
an appropriate release, if necessary, and 
associate complete clinical records of 
such treatment with the claims file.  

4.  Schedule the appellant for a VA 
psychiatric examination to determine the 
etiology of her claimed psychiatric 
disorder.  The claims file and a copy of 
this REMAND must be made available to the 
physician for review in conjunction with 
the examination.  Any necessary tests and 
studies should be conducted if needed to 
confirm the presence of a psychiatric 
disorder.  The examiner is asked to 
review the claims file and opine whether 
it is at least as likely as not that any 
current psychiatric disorder is related 
to service or to the service-connected 
rheumatoid arthritis disability.  The 
medical rationale for any opinion should 
be provided.  

5.  Schedule the appellant for an 
examination to determine the severity of 
the appellant's rheumatoid arthritis 
disability.  The claims file and a copy 
of this REMAND must be made available to 
the physician for review in conjunction 
with the examination.  The report of 
examination should contain a detailed 
account of all orthopedic manifestations 
of the disability found present.  Any 
necessary tests and studies, must be 
conducted to determine the impairment of 
each joint  affected by rheumatoid 
arthritis.  The examiner should be asked 
to determine whether rheumatoid arthritis 
is an active process and, if so, whether 
it produces constitutional manifestations 
associated with active  joint involvement 
so as to produce total incapacitation; 
weight loss and anemia productive of 
severe impairment of health, or 
incapacitating exacerbations four or more 
times per year or a lesser number over 
prolonged periods; or incapacitating 
exacerbations occurring three or more 
times a year; or one or two exacerbations 
a year in a well-established diagnosis.  
For chronic residuals, whether there is 
limitation of motion objectively 
confirmed by swelling, muscle spasm, or 
satisfactory evidence of painful motion, 
or ankylosis, should be discussed for 
each affected joint.  The examiner should 
also be asked to express an opinion as to 
whether, with respect to each joint 
affected by rheumatoid arthritis, pain 
could significantly limit functional 
ability during flare-ups or with 
prolonged use, whether any pain or 
functional loss produced additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  

6.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it complies with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



